      AFFIDAVIT OF SPECIAL AGENT JASON J. DEFREITAS IN SUPPORT OF
                  AN APPLICATION FOR A CRIMINAL COMPLAINT


       I, Jason J. DePreitas, Special Agent with the Department of Homeland Security,

Homeland Security Investigations, being duly sworn, depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND


1.     I am a Special Agent with the Department of Homeland Security (DHS) United States

       Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI)

       assigned to the Boston Field Office and have been employed by HSI since 2006. I am

       currently assigned to the Cyber Group. Prior to my assignment to the Boston Field Office,

       I was assigned to the HSI Los Angeles Field Office, where I served as a member of the

       Intellectual Property Rights Group.        In connection with my official duties, I have

       investigated and assisted other agents in investigating cases involving a wide variety of

       criminal violations including, but not limited to, fraud, intellectual property rights, cultural

       property theft, and child pornography. Prior to my employment with ICE HSI, I served as

       a United States Customs and Border Protection (CBP) officer at the Los Angeles

       International Airport for approximately four years. My duties included the interception

       and examination of individuals and merchandise for violations of United States laws.


2.     I submit this affidavit in support of a criminal complaint charging Paul E. Hodson II, YOB

       1976, of Acushnet, Massachusetts, with one count of distribution of child pornography, in

       violation of 18 U.S.C. § 2252A(a)(2)(A), and one count of possession of child

       pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B).

3.     The facts in this affidavit come from my personal observations and review of records, my

       training and experience, and information obtained from other agents and witnesses. This

       affidavit is intended to show merely that there is probable cause to secure a criminal


                                                  1
